Citation Nr: 0702578	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  98-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in 
the rating decision of August 1985, denying service 
connection for post-traumatic stress disorder (PTSD).  

2. Entitlement to an effective date earlier than December 22, 
1995, for the grant of service connection and a 100 percent 
rating for PTSD.


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from April 1964 to April 28, 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, granted 
service connection for PTSD and assigned a 100 percent 
rating, both effective December 22, 1995.  

In a decision, dated in August 1999, the Board granted 
permanency of the 100 percent rating for PTSD, but remanded 
the issue of timeliness of the notice of disagreement to the 
September 1996 rating decision in the context of an effective 
date earlier than December 22, 1995, for the grant of the 100 
percent rating.

In February 2002, the Board remanded the issue of timeliness 
to afford the veteran a hearing before a Veterans Law Judge, 
which was held in April 2002.  A transcript of the hearing is 
in the record.  

In October 2002 the Board determined that a timely notice of 
disagreement had been filed as to effective date of the 100 
percent rating for PTSD and remanded the case to afford the 
RO the opportunity to issue a statement of the case, 
addressing the issue on the merits.  The statement of the 
case was issued in December 2002, and the veteran then timely 
filed a substantive appeal. 

In June 2003, the Board remanded the issue of the effective 
date to afford the veteran a hearing on the merits.  In the 
remand, the Board referred the issue of CUE in prior rating 
decisions to the RO.  

In December 2003, a hearing was held on the merits of the 
issue of the effective date before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is in the 
record.  

In April 2004, the Board remanded the case to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and to adjudicate the CUE claim, including the 
allegation that VA had not provided a sufficient extension of 
time to file a substantive appeal to the August 1985 rating 
decision, denying service connection for PTSD.  

In a decision in February 2005, the Board denied the motion 
for the reversal of rating decisions in January 1976, 
February 1979, and August 1985 on the basis of CUE and denied 
an effective date prior to December 22, 1995, for service 
connection and the 100 percent rating for PTSD.  

In June 2005, the veteran appealed the Board's decision of 
February 2005 to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2006, the parties, the 
veteran, who was then represented by counsel, and the legal 
representative of the Department of Veterans Affairs, the 
Office of the General Counsel, filed a Joint Motion to vacate 
and remanded the Board's decision of February 2005.  

In August 2006, in an order, the Court granted the Joint 
Motion and remanded the matter for compliance with the 
instructions in the Joint Motion. 

In the Joint Motion, the parties agreed that the portion of 
the Board's decision, denying CUE in the rating decisions in 
January 1976 and February 1979 should be affirmed and the 
veteran withdrew his claim of CUE in the rating decisions in 
January 1976 and February 1979.  

As for that portion of the Board's decision, denying CUE in 
the rating decision of August 1985 and an effective date 
earlier than December 22, 1995, for the grant of service 
connection and a 100 percent rating for PTSD, the parties 
agreed that the Board did not provide adequate reasons and 
bases to support it findings and conclusions.  



The parties specifically agreed that on the CUE claim the 
Board should discuss and consider the March 1985 report of J. 
H. Adler, MD, and its impact on the issue of the level of 
disability during the one year prior to filing the claim. 

The parties specifically agreed that on the issue of the 
effective date the Board should discuss the applicability of 
38 C.F.R. § 3.400(1) and (2) since the veteran's claim was 
received on December 22, 1995, arguably within one year from 
the date of an increase in disability. 

In October 2006, the Board dismissed the veteran's motion of 
clear and unmistakable in the Board decision of February 2005 
on grounds that as the Board's decision was vacated and 
remanded by the Court, there was no final Board decision to 
review on the basis of CUE. 


FINDINGS OF FACT

1. In a rating decision in August 1985, the RO denied the 
claim of service connection for PTSD, after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he filed a notice of disagreement, but 
he did not perfect an appeal of the rating decision to the 
Board by filing a substantive appeal after he was granted an 
extension for that purpose; the rating decision of August 
1985 became final and the rating decision did not involve an 
error of fact or law that was outcome determinative.

2. By rating decision in September 1996, the RO granted 
service connection for PTSD and assigned a 100 percent 
rating, both effective December 22, 1995, the day of VA 
treatment for PTSD as date of receipt of the application to 
reopen the claim of service connection for PTSD; and there 
was no pending claim or informal claim of service connection 
for PTSD or claim for increase prior to December 22, 1995.  



CONCLUSIONS OF LAW

1. There was no CUE in the rating decision of August 1985, 
denying service connection for PTSD.  38 C.F.R. § 3.105 
(2006)  

2. An effective date earlier than December 22, 1995, for the 
grant of service connection and a 100 percent rating for PTSD 
is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(o)(1) and (2), (q)(1)(ii) (2006).  


I. Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Joint Motion

In the Joint Motion, the parties did not raise the question 
of the adequacy of the VCAA notice in the Board decision of 
February 2005.  As the Board's decision has been vacated, the 
Board will again address VCAA compliance.  

VCAA - CUE Claim

The provisions of the VCAA are not applicable to a motion for 
revision on the basis of CUE.  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  

VCAA - Effective-Date Claim

Duty to Notify

On the effective-date claim, the VCAA requires under 38 
U.S.C.A. § 5103(a) that VA notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The initial rating decision by the RO occurred in 1996 before 
the enactment of the VCAA in November 2000.  In the remand of 
April 2004, the veteran was ask to submit any evidence in his 
possession that pertained to the claim and the Board directed 
the RO to ensure VCAA compliance, which was accomplished by a 
letter, dated in May 2004.  

As for the content of the notice, the RO notified the veteran 
of the type of information and evidence needed to 
substantiate the claim, namely, evidence of a claim of 
service connection for PTSD prior to December 22, 1995.  The 
veteran was informed that VA would obtain VA records, and 
records of other Federal agencies and that he could authorize 
VA to obtain other non-Federal records on his behalf or he 
could submit the records himself.  

Considering the Board's remand directive and the content of 
the VCAA notice, the document substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 
3.159 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim, except for the degree 
of disability assignable and the provision for an effective 
date).

As for the timing of the VCAA notice, the RO did not err by 
not providing VCAA notice prior to the initial denial of the 
claim before the date of the enactment of the VCAA.  
VAOPGCPREC 7-2004; Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (VA may cure timing defects through 
compliance with proper remedial measures such as the issuance 
of a fully compliant VCAA notification followed by 
readjudication of the claim.).  On the readjudication issue, 
in November 2006, on the advice of counsel, whose 
representation is limited to proceedings before the Court and 
not the Board, the veteran waived readjudication of the 
claim. 

To the extent that the VCAA notice did not include the 
criteria for rating PTSD as PTSD is rated 100 percent 
disabling, which is the maximum schedular rating, the 
disability rating is moot and any defect under Dingess with 
respect to the notice of the degree of disability assignable 
is harmless error. 

To the extent that the VCAA notice did not include the 
provision for the effective date, at this stage of the 
appeal, when the issue of the effective date is the issue on 
appeal and the veteran already has notice of the effective 
date provisions as require by law as cited in the statement 
of the case in December 2002, there is no reasonable 
possibility that further notice of the exact same effective-
date provisions would aid in substantiating the claim, and 
any defect under Dingess, pertaining to the notice of the 
provision for the effective date is harmless error.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to- 
assist provisions of the VCAA have been complied with.  

II. REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Background

The veteran's DD Form 214 discloses that the veteran served 
in Vietnam, and he was awarded the Combat Infantryman Badge 
and Purple Heart Medals.  

The veteran's original claim for VA disability benefits was 
received in September 1975 and included the claim of service 
connection for nervous anxiety, depression, and excessive 
worrying. 

On VA examination in December 1975, the diagnosis was anxiety 
neurosis by history. 

In a rating decision in January 1976, the RO granted service 
connection for anxiety neurosis and assigned a noncompensable 
rating, both effective April 29, 1975, the day following 
separation from service.  Service connection was also granted 
for residuals of a shell fragment wound of the left leg, 
perforated ear drums, histoplasmosis, hemorrhoids, wound 
scars of the left shoulder and left elbow, and dyspepsia.  

In November 1978, the veteran filed a claim for increase for 
all of his service-connected disabilities.  The RO 
adjudicated the claim in a rating decision in February 1979 
and denied the claim.  After the veteran was notified of the 
rating decision and of his procedural and appellate rights, 
he did not appeal the rating decision.

In October 1984, the veteran filed a claim for increase for 
all of his service-connected disabilities, and in April 1985 
the veteran filed a claim of service connection for PTSD.



In a rating decision in August 1985, the RO denied the claims 
for increase and for service connection for PTSD.  The RO 
denied service connection for PTSD because it was not 
diagnosed on VA examination in June 1985.  After the veteran 
was notified of the adverse determination and of his 
procedural and appellate rights by letter, he filed a notice 
of disagreement.  In October 1986, the RO issued a statement 
of the case, summarizing the evidence, which included the 
statement of Dr. Alston, with specific reference to the 
reports of VA examinations in March (Dr. Adler) and in June 
1985.  In December 1986, the veteran requested more time to 
file his substantive appeal.  In January 1987, the RO granted 
an extension until February 3, 1997, to file submit his 
substantive appeal.  

There was no further correspondence from the veteran until 
December 1995, when he filed a claim for increase. 

VA records disclose that the veteran was hospitalized on 
December 22, 1995, for treatment, and the diagnosis was PSTD. 

In January 1996, the veteran filed an application to reopen 
the claim of service connection for PTSD. 

In a rating decision in September 1996, the RO granted 
service connection for PTSD and assigned a 100 percent rating 
effective from December 22, 1995. 

Finality of the August 1985 Rating Decision 

Before addressing the claims on appeal, the Board wants to 
establish for record the finality of the August 1985 rating 
decision.  

Under 38 C.F.R. § 19.129 (1985, 1986), a substantive appeal 
must be filed within 60 days from the mailing of the 
statement of the case, or within one year from the date of 
the mailing of the notification of the determination being 
appealed, whichever period ends later.  The notification of 
the determination being appealed was dated September 10, 
1985, and the statement of the case was dated October 3, 
1986.  As the one-year after the mailing of the notification 
of the determination 


being appealed, ended on September 10, 1986, and as the 60 
day period from the mailing of the statement of the case 
ended December 2, 1986, the veteran had until the later date 
or December 2, 1986, to file a substantive appeal. 

Under 38 C.F.R. § 19.130 (1985, 1986), an extension of the 
60-day period for filing a substantive appeal may be granted 
for good cause.  The request must be in writing and must be 
made prior to expiration of the time limit for filing the 
substantive appeal. 

As calculated above, the veteran had until December 2, 1986, 
to file either a substantive appeal or a request for an 
extension of time to file his substantive appeal.  The record 
shows that the veteran's request for the extension for filing 
the substantive appeal was received at the RO on December 4, 
1986, which was beyond the 60-day period.  Nevertheless, in 
January 1987 the RO did issue an extension for filing the 
substantive appeal until February 3, 1987.  Under 38 C.F.R. 
§ 19.130, no specific length of time for the extension was 
mandated. 

While the veteran argues that excluding the date that the RO 
letter was issued, that is, January 26, 1987, the extension 
left him only eight days to perfect the appeal, the record 
shows that the veteran had actually 60 days from the date the 
substantive had to be filed on December 2, 1986, and the 
extension date of February 3, 1987.  And the fact remains 
that the veteran did not file a substantive appeal at any 
time after the grant of the extension and he did not request 
another extension.  The next communication from the veteran 
in the record was dated in 1995, when he filed a claim for 
increase.  Accordingly, having never filed a substantive 
appeal to the rating decision of August 1985, the rating 
decision became final by operation of law, and the denial of 
service connection for PTSD is accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (1985, 1986). 

1. CUE in the Rating Decision of August 1985 

The Evidence of Record 

In April 1985, the veteran filed a claim of service 
connection for PTSD.  

In the rating decision of August 1985, the RO denied a rating 
increase for service-connected anxiety neurosis and service 
connection for PTSD.  The RO denied service connection for 
PTSD because it was not diagnosed on VA examination in June 
1985.  After the veteran was notified of the adverse 
determinations and of his procedural and appellate rights, he 
filed a notice of disagreement, but he did not perfect an 
appeal because he did not file a substantive appeal and the 
rating decision, denying the claim for increase and for 
service connection for PTSD, became final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104(a), 19.117, 19.129, 
19.131, 19.192 (1985, 1986). 

The evidence of record at the time of the rating decision in 
August 1985 is summarized as follows. 

In a statement in October 1984, a private physician stated 
that the veteran had a severe depressive reaction, probably a 
delayed stress reaction, and the veteran needed a complete 
psychiatric evaluation. 

In a statement in October 1984, a friend of the veteran 
stated that he had discussed with the veteran and the 
veteran's wife, the veteran's nightmares and flashbacks 
associated with his service in Vietnam.

In a statement in October 1984, the Pastor of the veteran's 
church stated that he had spoke with the veteran about his 
problems, which seemed to relate to Vietnam.

In November 1984, J. L. Alston, MD, who had a practice in 
general surgery, stated that the veteran had been 
experiencing flashbacks and nightmares of Vietnam for a 
number of years and that the veteran was in combat and 
wounded several times.  The physician stated that it was his 
feeling that the veteran had delayed stress syndrome.

On VA psychiatric examination in March 1985 by J. L. Adler, 
MD, the veteran complained of flashbacks of Vietnam, feelings 
of anxiety, and chronic alcoholism. The veteran described his 
flashbacks as memories of unpleasant events in Vietnam. Dr. 
Adler noted that the veteran served in Vietnam under combat 
conditions and that the veteran had suffered shrapnel wounds 
to the left leg, left arm, and left shoulder.  Dr. Adler also 
noted that shortly after service the veteran was hospitalized 
for a nervous condition.  The diagnoses were depressive 
reaction, acute and chronic alcoholism, and possible post-
traumatic delayed stress syndrome.

On VA psychiatric examination in June 1985, the veteran 
complained of nightmares of Vietnam.  The examiner noted that 
the veteran had suffered wounds in Vietnam.   After a review 
of the veteran's claims folder, noting that the veteran had 
recognizable stressors while in Vietnam, the examiner stated 
that the veteran's descriptions of his symptoms were not 
sufficiently convincing to merit a diagnosis of PTSD, and the 
pertinent diagnosis was generalized anxiety disorder.  

Law and Regulations Governing a CUE Claim

To warrant a finding of CUE in a rating decision: 1) either 
the correct facts, as they were known at that time, were not 
before the adjudicator, i.e., more than a simple disagreement 
with how the RO weighed or evaluated the evidence; or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; 2) the error must be "undebatable" and 
the sort that, had it not been made, would have "manifestly 
changed" the outcome of that decision; and 3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of that prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

Analysis 

In the Joint Motion, the parties agreed that on the CUE claim 
the Board should discuss and consider the March 1985 report 
by Dr. Adler and its impact on the issue of the level of 
disability during the one year prior to filing the claim. 



The veteran has not specifically raised an error of law in 
the application of the statutory or regulatory provisions in 
the August 1985 rating decision.  The only matter raised by 
veteran is the failure to discuss the March 1985 report by 
Dr. Adler, which in the context of the CUE claim raises the 
question of whether the correct facts were before the 
adjudicator. 

The record shows that March 1985 report by Dr. Adler was 
summarized in the statement of the case issued by the RO in 
October 1986, although there was no specific reference to the 
diagnosis of possible post-traumatic delayed stress syndrome.  

The remaining question is even where the premise of error is 
accepted, there must be a compelling case that the result 
would have been manifestly different but for the error of 
fact or the error alleged can not be clear and unmistakable 
error. 

In 1985, there was no regulatory guidance, pertaining to the 
establishment of service connection for PTSD, unlike the 
current 38 C.F.R. § 3.340(f), pertaining to direct service 
connection for PTSD.  In 1985, direct service connection was 
establish under the principles relating to service 
connection, that is, 38 U.S.C.A. § 1110, service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by active service, and 
38 C.F.R. § 3.303, including service connection for a disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 

The RO denied the claim of service connection for PTSD 
because PTSD was not found on VA examination in June 1985. 

At the time, there was evidence for and against the claim.  
The evidence in favor of the claim consisted of two 
statements.  In a statement in October 1984, a private 
physician stated that the veteran had a severe depressive 
reaction, probably a delayed stress reaction, and the veteran 
needed a complete psychiatric evaluation. 
In November 1984, J. L. Alston, MD, who had a practice in 
general surgery, stated that it was his feeling that the 
veteran had delayed stress syndrome.  The evidence opposed to 
the claim consisted of two VA psychiatric examinations.  On 
the March 1985 examination, Dr. Adler's diagnoses included 
possible post-traumatic delayed stress syndrome.  On the June 
1985 examination, noting that the veteran had recognizable 
stressors while in Vietnam, the examiner stated that the 
veteran's descriptions of his symptoms were not sufficiently 
convincing to merit a diagnosis of PTSD, and the diagnosis 
was generalized anxiety disorder. 

As for the probative value of the private physicians' 
statements.  Although one stated that the veteran probably 
had a delayed stress reaction, he did suggest a complete 
psychiatric evaluation, lessening the probative value of his 
statement as to whether or not the veteran had a delayed 
stress reaction.  As for Dr. Alston's statement that it was 
his feeling that the veteran had delayed stress syndrome, Dr. 
Alston had a practice in general surgery and as it was not 
shown that he was trained in psychiatry so his statement had 
less probative value when compared to the reports of the VA 
examinations that were conducted by psychiatrists. 

As for the VA examiners, one examiner diagnosed depressive 
reaction and possible post-traumatic stress syndrome.  The 
diagnosis of possible post-traumatic stress disorder was 
equivocal as it also implied that it was not possible. And 
the other examiner diagnosed generalized anxiety disorder and 
stated the veteran's symptoms did not merit the diagnosis of 
PTSD. 

While the veteran has testified that he had internalizing his 
PTSD symptoms at the time, rather than reporting them, this 
evidence was not on file in 1985.  And the veteran's 
testimony and statements and other evidence not in the file 
in 1985 cannot be the basis for asserting CUE in the 1985 
rating decision.  Also, in November 2006, the veteran stated 
that the letter from Dr. Alston had been lost from his VA 
records and was not available for VA adjudicators.  The Board 
found Dr. Alston's letter, dated in November 1984, in the 
record chronologically with the veteran's claim in 1985 and 
which was received at the RO in April 1985, and which was 
referred to as enclosures in the statement of the case issued 
by the RO in October 1986.  

In light of the evidence for and against the claim, it was 
debatable whether or not the veteran had PSTD.  And it has 
not been shown that the result would have been manifestly 
different but for an error of fact, that is, the correct 
facts, as they were known at that time, were not before the 
adjudicator, because the correct facts were before the 
adjudicator, specifically, the report of Dr. Alston and the 
report of VA examination by Dr. Adler, which were considered 
by the RO as evidenced by the statement of the case issued by 
the RO in October 1986.  

For these reasons, the Board finds no error of fact as there 
is no showing that the correct facts were not before the 
adjudicator and no error of law in the rating decision of 
August 1985 by the RO, denying service connection for PTSD.  
A disagreement over how the evidence was weighed or evaluated 
does constitute clear and unmistakable error in the rating 
decision. 

In the Joint Motion, the Board was directed to discuss the 
statement of Dr. Adler in March 1985 and its impact on the 
issue of establishing the disability level during the one 
year prior to filing the claim. 

As explained above in the context of the CUE claim, the Board 
finds that the statement of Dr. Adler was part of the body of 
evidence considered by the RO and his statement was equivocal 
about whether or not the veteran had PTSD and the impact of 
his statement does not compel the conclusion that the denial 
of service connection for PTSD would have been manifestly 
different. 

As for the impact of the Dr. Adler's statement on the level 
of severity of PTSD, as for the rating decision of August 
1985, the rating decision dealt solely with the question of 
whether service connection was warranted for PTSD and not the 
down stream issue of rating PTSD.  In this context, Dr. 
Adler's statement had no impact on the rating decision of 
August 1985.  

As for the impact of Dr. Adler's statement on the level of 
severity of PTSD, it will also be addressed in the context an 
earlier effective date for service connection and a 100 
percent rating for PTSD. 

2. Effective Date

Service Connection 

As the rating decision in August 1985, denying service 
connection for PTSD became final, and as the rating decision 
is accepted as correct in the absence of clear and 
unmistakable error, the claim may not thereafter be reopened 
and allowed unless new and material evidence has been 
presented.  38 U.S.C.A. §§ 5108, 7105(c).  

The record shows that in December 1995 the veteran was 
hospitalized by VA for PTSD.  In January 1996, the veteran 
applied to reopen the claim of service connection of PTSD.  
In a rating decision in September 1996, the RO granted 
service connection for PTSD and assigned a 100 percent 
rating, both effective from December 22, 1995, the date of 
admission to the VA hospital. 

The veteran now seeks an effective date earlier than December 
22, 1995, for the grant of service connection for PTSD and 
the 100 percent rating. 

Under 38 U.S.C.A. § 5110(a), the effective date of an award 
based on a claim reopened after a final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application. 

The effective date for an award of benefits based upon new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155



A report of hospitalization will be accepted as an informal 
claim if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, the 
receipt of a report of VA hospitalization will be accepted as 
an informal claim to reopen.  The date of admission to a VA 
hospital will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b), (b)(1). 

Accordingly, following the denial of service connection for 
PTSD in the rating decision of August 1985, the effective 
date for the grant of service connection, based on a claim to 
reopen, can be no earlier than the date of receipt of the 
claim to reopen, which in this case has been determined to be 
the date of admission to a VA hospital for treatment of PTSD, 
that is, December 22, 1995. 

Also, there is no communication from the veteran since his 
request in December 1986 for an extension of time to file his 
substantive appeal to the rating decision in August 1985, 
denying the claim of service connection for PTSD, and his 
application to reopen the claim of service connection for 
PTSD in January 1996, to construe as an informal claim to 
reopen under 38 C.F.R. § 3.155.  And there is no report of VA 
examination, hospitalization, or outpatient treatment between 
December 1986 and the claim to reopen in January 1996 to 
construe as an informal claim to reopen under 38 C.F.R. 
§ 3.157. 

For these reasons, there is no factual or legal basis for an 
effective date earlier than December 22, 1995, for the grant 
of service connection for PTSD based on a claim to reopen 
after a final adjudication because the effective date can not 
be earlier than the date of receipt of the application to 
reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii). 

The Rating of 100 Percent 

In the Joint Motion, the parties specifically agreed that on 
the issue of the effective date the Board should discuss the 
applicability of 38 C.F.R. § 3.400(1) and (2) and the impact 
of Dr. Adler's statement on the level of severity of PTSD. 

For an increased rating, the effective date is either the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  The exception to the 
general rule is the earliest date as of which it is factually 
ascertainable that an 
increase in disability had occurred if the claim was received 
within 1 year from such date otherwise, date of receipt of 
claim. 

Under the general rule, the effective date of the 100 percent 
rating can be no earlier than either the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  In this case, the date of receipt 
of claim is the date of admission to a VA hospital for 
treatment of PTSD, which is December 22, 1995. As previously 
explained, there is no correspondence from the veteran or 
report of VA examination, hospitalization, or outpatient 
treatment between December 1986 and the date of admission to 
a VA hospital in December 1995 to construe as an informal 
claim for VA benefits under 38 C.F.R. §§ 3.155, 3.157.  

For this reason, an effective date earlier than December 22, 
1995, under the general rule for an increased rating under 
38 C.F.R. § 3.400(o)(1) is not established. 

Under the exception to the general rule, the effective date 
may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date 
otherwise, date of  receipt of claim.  As the claim was 
received in December 1995, the question is whether it was 
factually ascertainable that the veteran was totally disabled 
due to PTSD within one year prior to December 1995.  

The record shows that on VA examination in February 1996 the 
veteran stated that he last worked in December 1994 when on 
his job as a maintenance worker in a factory he fell through 
the roof and injured himself and that he had not worked since 
then.  Private records show that he was seen in ER for chest 
pain in November 1995 and in December 1995 for anxiety.  As 
neither the injury from the fall, the chest pain, nor anxiety 
were associated with PTSD, these records do not establish 
that the veteran was totally disabled due to PTSD within one 
year prior to December 1995. 
Again as previously explained, there is no correspondence 
from the veteran or report of VA examination, 
hospitalization, or outpatient treatment between December 
1986 and the date of admission to a VA hospital in December 
1995 to construe as an informal claim for VA benefits under 
38 C.F.R. §§ 3.155, 3.157. 

For this reason, an effective date earlier than December 22, 
1995, under the exception to the general rule for an 
increased rating under 38 C.F.R. § 3.400(o)(2) is not 
established.

As for the impact of Dr. Adler's statement on the level of 
severity of PTSD, Dr. Adler described the symptoms of 
possible PTSD as moderate.  First, Dr. Adler's examination 
was done in conjunction with the veteran's claim of service 
connection for PTSD, which was adjudicated and denied by the 
RO in the rating decision of August 1985, and because the 
claim of service connection for PTSD was denied, no 
disability rating was assigned.  And the Dr. Adler's report 
was not a claim for increase because service connection for 
PTSD had not been established.  As for the impact of Dr. 
Adler's statement in the context of the 100 percent rating, 
effective December 22, 1995, the report of 1985 was not a 
claim for increase and it had no relevance as to whether it 
was factually ascertainable that an increase in disability 
had occurred within the year prior to December 1995.  For two 
reasons, first, the record shows that the veteran had been 
working until December 1994, when he was injured on the job, 
which has not been associated with PTSD.  And second, even if 
the report was relevant, the PTSD symptoms were described as 
moderate and not as totally disabling. 

For these reasons, the report of Dr. Adler had no impact on 
the assignment of the effective date of December 22, 1995, 
for a 100 percent rating for PTSD.  There is even a more 
fundamental reason that the report of Dr. Adler was 
irrelevant, the rating of PTSD can not predate the grant of 
service connection for PTSD.  

The veteran also argues that PTSD and the already service-
connected anxiety are the same condition, so that effective 
date for the 100 percent rating is not controlled by the 
application to reopen the claim of service connection for 
PTSD, but that the claim should be construed as a claim for 
increase. 

The diagnosis of PTSD in the VA hospitalization of December 
1995, whether or not medically related to the previously 
rated anxiety neurosis, is a separate claim.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996). 

As previously explained and for the reasons articulated, the 
record shows that under the effective provisions for either a 
claim to reopen or a claim for increase, there is no factual 
or legal basis for an effective date earlier than December 
22, 1995, for either the grant of service connection for PTSD 
or as a claim for increase for PTSD. 

On the effective-date claim, as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Reversal of the rating decision of August 1985, denying 
service connection for PTSD, on the grounds of CUE is denied.  

An effective date, earlier than December 22, 1995, for the 
grant of service connection and a 100 percent rating for PTSD 
is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


